>


	Texas Judicial Branch

    

    
    

    


    

    

    

    




    
    




Texas Judicial
Branch




Skip to main content














Home
CourtsClick to expand submenu



About Texas Courts
Supreme Court
Court of Criminal Appeals
1st Court of Appeals
2nd Court of Appeals
3rd Court of Appeals
4th Court of Appeals
5th Court of Appeals
6th Court of Appeals
7th Court of Appeals8th Court of Appeals
9th Court of Appeals
10th Court of Appeals
11th Court of Appeals
12th Court of Appeals
13th Court of Appeals
14th Court of Appeals
Multi-District Litigation Panel
Specialty Courts
Trial Courts





Rules & FormsClick to expand submenu
Forms
Rules Advisories
Rules & Standards


OrganizationsClick to expand submenu



Policy & Funding
Administrative Judicial Regions
Children's Commission
Criminal Justice Integrity Unit
Judicial Branch Certification Commission
Judicial  Committee on Information Technology
Judicial Compensation Commission
Supreme Court Advisory Committee
Task Force on Judicial Emergency Preparedness
Texas Access to Justice Commission
Texas Access to Justice Foundation
Texas Commission to Expand Civil Legal Services
Texas Indigent Defense Commission
Texas Judicial Council
Timothy Cole Exoneration Review Commission


Agencies
Office of Capital and Forensic Writs
Office of Court Administration
State Commission on Judicial Conduct
State Law Library
State Prosecuting Attorney


Bar & Education
Board of Law Examiners
Judicial Education
State Bar of Texas
Texas Board of Legal Specialization
Texas Center for Legal Ethics





Publications & TrainingClick to expand submenu
Judicial Ethics & Bench Books
Legislative Information
Publications
Training Materials


Programs & ServicesClick to expand submenu
Certification, Registration & Licensing
Collection Improvement Program
Court Consultant Services
Domestic Violence Resource Program
Electronic Filing
Guardianship Compliance Project
Indigent Defense
Interpretation & Translation
Legal Aid
Self-Help
Statewide eCitation System


Judicial DataClick to expand submenu
Court Activity Database
Judicial Directory
Open Records Policy
Reporting to OCA
Statistics & Other Data
Vexatious Litigants


eFile Texas
Media









                    Supreme Court
                






Site Search







Home/
Courts/
Supreme Court








Case Information

Case Search
Document Search
Electronic Briefs
Event Reports
Case Mail
Oral Arguments Video
Causes
Orders & Opinions



An Error Occurred.

    Oops, that was embarrassing. An alert by email was sent to the TAMES App Dev team - hopefully this code took care of that. If not and the problem persists, please contact our Service Desk at servicedesk@txcourts.gov.
















Resources
Careers
Site Policies
Texas Homeland Security
Texas.gov
TRAIL
WebMaster